The Court of Appeals (6 N Y 2d. 525), by order dated July 8, 1959, having reversed, op the law, the order of this court (7 A P 2d 206) entered January 37, *7361959, modifying and affirming the order of the Surrogate’s Court, New York County, entered November 13, 1958, and having remitted the matter to this court to pass on the questions of fact and discretion raised by said appeal, and reargument of said appeal having been granted, and the court having considered the questions of fact and discretion, the order of the Surrogate’s Court entered November 13, 1958 is unanimously affirmed, with $20 costs and disbursements of this appeal to the petitioner-respondent, payable out of the estate. Settle order. Concur — Botein, P. J., M. M. Prank, Valente, McNally and Bergan, JJ.